Citation Nr: 0023659	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-03 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a right eye 
disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from October 1952 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 1998 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for residuals of a head injury and right eye 
vision problems. 


REMAND

The threshold question which must be determined is whether 
the veteran has filed a well-grounded claim pursuant to 38 
U.S.C.A. § 5107 (West 19991).  The law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C.A. § 5107(a).  Establishing a well-grounded claim for 
service connection for a particular disability requires more 
than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

The VA has a duty to assist only those claimants who have 
established well-grounded claims.  The VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet.App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  However, the VA may obtain 
records, which are in the constructive possession of the VA, 
such as military and VA medical records.  Bell v. Derwinski, 
2 Vet. App. 611, 612-613 (1992).

The veteran's service medical records have not been furnished 
by the appropriate service department and apparently were 
destroyed during a fire in 1973.  The RO has made several 
attempts to locate the veteran's service medical records, but 
with negative results.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991). 
"VA regulations do not provide that service connection can 
only be shown through medical records, but rather allow for 
proof through lay evidence." Smith v. Derwinski, 2 Vet. App. 
147, 148 (1992).  

During a June 2000 hearing before a member of the Board the 
veteran testified that a lieutenant during a training 
exercise had injured him in 1952.  The veteran was crawling 
with his rifle across his arms while flares were going off in 
the air.  He raised his head too high.  While his head was up 
and turned to the left a lieutenant came up behind him from 
the right and shoved his boot into head.  His head was pushed 
into his rifle, which almost caused him to black out.  He 
could not see anything.  

He testified that his eyes were swollen, burning, and he had 
a headache.  The following day he was sent to see his 
commanding officer where the lieutenant was reprimanded.  
Three days later the veteran was admitted to the Camp Roberts 
base hospital located in California.  The veteran testified 
that he was at the hospital for 2 to 3 weeks.  He received 
Darvon's, Tylenol, eye drops, glasses, and sent to a 
psychiatrist.  He indicated that he subsequently received 
treatment at VA facilities in Danville, Biloxi, and Mobile.  

The RO in March 1999 requested treatment records from several 
VA facilities.  The evidence shows that apparently no 
response was received from the Danville, Illinois facility.

There is no indication the National Personnel Records Center 
(NPRC) conducted a search of sick call and morning reports 
and/or the hospital admission cards, Office of the Surgeon 
General, Department of the Army. 

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request the NPRC to 
conduct a search of the sick call and 
morning reports and admission cards, 
Office of the Surgeon General, Department 
of the Army for the veteran's reported 
hospitalization for approximately one 
month at the Camp Roberts Hospital 
between October and December 1952. 

2.  The RO should again request the VA 
facility in Danville, Illinois for copies 
of all treatment records, to include the 
1970 to the mid 1980s.  The RO should 
also request any treatment records from 
the VA facilities in Biloxi and Mobile if 
not included in the VA Health Care 
System, Central Alabama (see response 
dated 4/23/99). 

3.  The RO should readjudicate the 
veteran's claims of service connection 
for residuals of a head injury and a 
right eye vision problem, in light of any 
additional information/evidence obtained 
from the additional searches. 

If the benefits sought are not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




